Title: To Thomas Jefferson from William Hamilton, 5 February 1808
From: Hamilton, William
To: Jefferson, Thomas


                  
                     Sir, 
                     The Woodlands Febry 5th. 1808
                  
                  Near thirty years ago, I passed some time at oxen-Hill opposite to Alexandria, in the month of february. at that season all the swamps that branch from oxen creek, were redden’d with the berries of what is there called, the winter haw, which grows not with us. I have since made several attempts to obtain plants from thence which have always been unsuccesful.
                  In the neighbourhood of Washington, there grows a tree Hazle, corylus arborescens, by which name, it is known to Doctr. Ott, of george town, who well knows it, & the place of its growth; as I have been informed.
                  Could I, do you think, by your assistance, obtain plants & seeds of one or both of these trees? I know very well how greatly your time is employ’d in more weighty concerns, & that you have scarcely enough of it, for such trifles, but I am persuaded you can in a few words, direct your gardener on the subject, & at the same time I am certain, that except yourself, there is not a man in Washington, that either can or will attend to matters of this kind. I flatter myself, that when you know how much you will oblige me by your attention to this business, you will not withhold it.
                  a little box (say a foot long & eight or ten inches wide) with a few holes, bored in its top, & sides, to allow a free circulation of air, & to prevent mould, will hold a sufficiency of plants. These should be young & not more than ten inches long. When taken from the ground, the earth should be shook well from them, & the bruised roots cut off. As soon as possible afterwards they should be placed in the box, between layers of swamp moss, (sphagnum palustre,) to keep them merely moist, & the roots from bruising each other, the box naild up on all sides, & if well done; they will, at this season of the year, bear a voyage to the West Indies. If some seeds are lightly scattered among the moss, they will be the better prepared for vegetation.
                  I have the pleasure to inform you that my green & hot houses are now in great perfection. Although my gardener is an indifferent one, he keeps them clean & neat as a parlour; & notwithstanding his want of knowledge, which occasions the loss of many plants, I am still rich in exotics of the most valuable kinds. I have still the camphire, the cinnamon, the clove, & the allspice as well as the tea & the coffee in high preservation. At this moment the coffee is full of fruit. Three or four sorts of sago & a dozen other palms thrive exceedingly. That most deliciois fruit, the india Mango, & what is nearly as fine the Cherimolia of Lima, the otaheite apple, the gooseberry of otaheite, the South sea plum, the guava, the water lemon, the china, & mandarin oranges, the citrons, the shaddock, the lemon, the lime &c &c &c all produce their fruits annually in succession.
                  Mr Lewis’s seeds have not yet vegetated freely, more however may come up this coming spring. I have nevertheless obtained plants of the yellow wood, or osage apple, seven or eight sorts of gooseberries & currants & one of his kinds of aricasara tobacco, have flower’d so well as to afford me an elegant drawing from it.
                  I have prepared for you plants of Broussenetis papysipra or paper Mulberry—Steroulia platamifolia (wrongly called china varnish Kew) & Mimosa Julibrisia or silk tree of constantinople all (with a little pains at first,) hardy enough to stand our climate. They were all design’d to come last year, but as suitable opportunity offerd I hope I will be more lucky this year. 
                  With the highest, & most respectful regard, I have the honor to be, Sir, your most obedt. Servant
                  
                     W Hamilton 
                     
                  
               